Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3.     Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10907012 Kusaka et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the majority of the scope of the patented claims falls within the scope of the instant claims such that one practicing the full scope of the patented claimed invention would practice the instantly claimed invention.  It is noted that the patented claims do not limit the amount of formula (A) of the instant claims.  The instant claims read on 10 mass % to nearly 100 mass % of the instantly claimed formula (A).  This range is so broad that one practicing the patented claims would necessarily practice the patented claimed inventions with amounts of the instantly claimed formula (A) within the broad amounts of the instant claims because the unlimited amounts of isosorbide, isomannide, and isoidide of the patented claims encompasses all amounts of these moieties and the amounts of these moieties would have been expected to give only predictable results to the patented claims using amounts of isosorbide, isomannide, and isoidide.  
Patented claim 1 encompasses the number average molecular weights of 900 or less of the instant claims 22 and 33.
“Diol” of patented claim 1 requires 2 OH groups which falls within the scope of the instant claimed numbers of OH groups of the instant claims 1, 32, and 34.
Patented claim 13 gives the molecular weight distribution of the instant claim 23.
The endpoint of the catalyst amount of patented claim 2 gives the catalyst amounts of the instant claim 24.
Patented claim 3 gives the instant claim 25.
Patented claim 1 gives the limitations of the instant claims 26 and 32.
Patented claim 8 gives the instant claim 27.
Patented claim 9 gives the instant claim 28.
Patented claim 11 gives the instant claim 29.
Patented claim 12 gives the instant claim 30.
Patented claim 16 gives the instant claim 31.
The method of patented claim 15 and the other patented claims gives the method of the instant claims 34 and 35.

4.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.      Claims 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 2036937 Noordover et al. in view of WO 2008/069725 Midelf et al., US Pat. Application Publication No. 2009/0105393 Jansen et al., US Pat. No. 6548623 Brunelle et al., and US Pat. Application Publication No. 2009/0023823 Kim et al.

Regarding claims 21, 22, 24-35:

Noordover discloses polycarbonate polyols (Noordover, paragraphs [0001]-[0003], [0025], [0026], and [0038]) made from the instantly claimed isosorbide, isomannide or isoidide (Noordover, paragraph [0003]) , a diol having 1-15 carbons (Noordover, paragraphs [0025]- [0028]) and a diester carbonate (Noordover, paragraph [0045]) by transesterification (Noordover, paragraph [0045]) thereof to give polycarbonate polyols which may be diols and which transesterification is preferred to be catalyzed (Noordover, paragraph [0046]). It is noted that when the additional polyols are the diols of paragraph [0026], i.e. those polyols having 2 OH groups, the functionality of the resulting polycarbonate polyol (Noordover, paragraph [0038]) will be 2 OH groups. The polycarbonate polyols of Noordover may have number average molecular weights falling within the scope of those of the instant claims (Noordover, paragraph [0036]) particularly noting the lower molecular weights of the preferred and more preferred ranges, which includes the molecular weights of the instant claims 21, 22, 26, 32, 33, and 34. The diphenyl carbonate of Noordover, paragraph [0045] falls within the scope of the instant claim 27. The catalysts of Noordover, paragraph [0050] fall within the scope of those of the instant claims, including the instant claims 21, 24, 25, 26, 32, and 34. Noordover, paragraph [0048] discloses using vacuum to remove unreacted monomers which is expected to give the low amounts of unreacted diester carbonate of the instant claim 28. 
The amounts of isosorbide of Noordover, paragraph [0024] falls within the scope of the instantly claimed amounts of formula (A) of the instant claims 21, 32, and 34.
Increasing the amounts of polar, ether containing sugar diols, such as the isosorbide of Noordover, is expected to increase resistance to lower polarity/higher non-polar substances such as oleic acid and ethyl acetate because like polarity solvent dissolves like polarity solute.

Noordover does not exemplify the instantly claimed polycarbonate diols and does not describe the instantly claimed amounts of transesterification catalysts remaining in the final polycarbonate polyol.

It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the instantly claimed combinations of isosorbide of Noordover with the instantly claimed diols having 1-15 carbons which may contain a hetero atom of the instant claims because Noordover discloses the use of both isosorbide and the instantly claimed diols having 1-15 carbons which may contain a hetero atom of the instant claims at Noordover, paragraphs [0019] and [0024]-[0028] and the combination of polyols of Noordover would have been expected to give the polycarbonate polyol properties of the polyols of Noordover including giving a polycarbonate diol, as discussed in paragraphs [0026] and [0038] of Noordover, and the properties discussed in Noordover such as at paragraphs [0041] and [0043] as well as the properties inherent to the polycarbonate polyols of Noordover.

It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the instantly claimed transesterfication catalysts to give the instantly claimed amounts thereof in the final polycarbonate polyols of Noordover, including the amounts of the instant claims 21, 24, 32, and 34 because Noordover does not limit the amounts of catalyst, the instantly claimed amounts of the instantly claimed catalysts are known for catalyzing the polycarbonate, as taught by Jansen, paragraphs [0075], noting the alkali and alkaline metal catalysts, which fall within the scope of the catalysts of the instant claims, including the instant claim 25, and paragraph [0076], of which the amounts , particularly the lower amounts of catalyst, fall within the scope of the instantly claimed amounts of catalyst, one would be motivated to minimize the amounts of catalyst to the lower amounts of catalyst of Jansen because Jansen teaches that catalyst gives discoloration at paragraph [0090] such that smaller amounts of catalyst would have been expected to discolor the product less, Brunelle shows the instantly claimed amounts of catalyst to give polycarbonate formation at column 2, lines 33-45 and Brunelle shows transesterification catalysts to be known to degrade the final products containing them such that it is known to minimize their amounts to avoid such degradations, noting Brunelle, column 1, lines 53-66, the instantly claimed amounts of catalyst would have been expected to catalyze the formation of the above discussed polycarbonates and minimize discoloration and degradation of final products containing the catalysts, as taught by Jansen and Brunelle, and the lower amounts of alkali or alkaline catalysts would have been expected to not degrade polyurethane formation with the polycarbonate polyols of the instant claims because alkali or alkaline catalysts are known to depolymerize polyurethanes, i.e. catalyze breaking of urethane bonds, as taught by Kim, paragraph [0026], particularly the second to last sentence thereof, the reduction thereof would have been expected to improve the polyurethane formation with the instantly claimed polycarbonate polyols because the depolymerization thereof would have been decreased with lower metal amounts, and these benefits of using the lower amounts of catalysts as taught by the above cited references would have been expected in the polycarbonate polyols of Noordover and the final products made with them.

Regarding claim 23:

The similarities in reaction conditions and the relatively low molecular weight of the lower end of Noordover’s molecular weights falling within the scope of the instantly claimed inventions is expected to give the same molecular weight distribution as that of the instant claim 23 because the lower molecular weights of Noordover do not mathematically allow for a very broad molecular weight distribution, also noting that such low molecular weight polymers of Midelf are not expected to have very wide molecular weight distributions. Example 1 of Noordover has a polydispersity of 2.1 which falls within the scope of that of the instant claim 23. 

Regarding claims 26 and 30:

Noordover is silent regarding the instantly claimed terminal (A) ration (I) of 1.2 to 1.8.


From undergraduate organic chemistry teachings, it might be expected that oxidation in a transesterification might lead to splitting of the isoidide from the phenyl carbonate of Noordover’s Example 1. Noordover, paragraph [0045] shows the OH groups of their dianhydrohexitols, e.g. isoidide, to be moderately reactive. This would indicate that the isoidide bis(phenyl carbonates) of Noordover’s Example 1 would have been expected to oxidize more than ester/carbonate, bonds made with the propane diol. A slightly oxidizing environment, such as that which contains no antioxidant, might therefore be expected to expose more isoidide OH groups by oxidizing the isoidide bis(phenyl carbonate) to isoidide and the phenyl] carbonate. Some isoidide might also be further oxidized to non-reactant per Noordover’s paragraph [0049]. Therefore, more of the isoidide bis(phenyl carbonate) would be available as isoidide which can form terminal isoidide OH groups than if the OH groups of the isoidide are protected from being terminals by the two phenyl carbonate groups. This is expected to give a slight rise in the top term of the instantly claimed terminal (A) ratio (1), particularly the “(number of terminal units (A) in molecular chain/(total number of terminal units (A) and terminal units (B) in molecular chain)”. Consumption of some of the isoidide by oxidation would have been expected to slightly lower the bottom term of the instantly claimed terminal (A) ratio (1), particularly the “(number of units (A) in molecular chain)/(total number of units (A) and units (B) in molecular chain). Raising the top number and lowering the bottom number clearly raises the total value. It is therefore expected that the terminal (A) ratio (1) actually achieved by Noordover’s Example | is slightly lower than that of the Hioki declaration of 11/6/18 of parent application 13/652070, e.g. 1.92, which does not use the antioxidant clearly required by Noordover’s Example 1, such that the terminal (A) ratio (1) is expected to be in the range 1.2 to 1.8. See MPEP 2112.

The fact that the molecular weights of the declarant’s polycarbonate are so much smaller than those of Noordover’s polycarbonate and that the declarant did not use the antioxidant of Noordover’s Example 1 despite Noordover’s clear teachings that oxidation needed to be limited is evidence that the above discussed splitting of carbonate bonds occurred in the polymerization of the Hioki declaration of 11/6/18 of parent application 13/652070 because such bond splitting would give lower molecular weight compounds.

Noordover, paragraph [0048] shows removal of monomers to materially affect the product produced. Noordover, paragraph [0049] shows that reaction temperature being too high gives decomposition of the ether diol (1), e.g. the isoidide. Such decomposition would be an oxidation reaction of the isoidide which might have been prevented by antioxidant being present.

The consideration of the above teachings of Noordover combined with the evidence presented in the Hioki declaration of 11/6/18 of parent application 13/652070 gives the expectation that the terminal (A) ratio (1) of Noordover’s Example 1 falls within the scope of the instantly claimed range of 1.2 to 1.8.

Regarding claims 29 and 31:

The compounds of the cited prior art are disclosed as having multiple hydroxy “groups”, which gives a polycarbonate diol when diols are only used to make the polycarbonate polyols of Noordover, noting Noordover, paragraph [0038].  The linear polycarbonate diols of Noordover are necessarily terminated with 95% or more of hydroxyl groups, which falls within the scope of the instant claim 31.  Therefore, the polycarbonate polyols of Noordover are terminated with hydroxyl groups, not alkyloxy or aryloxy, which falls within the scope of the instant claims 29 and 31. Furthermore, the reaction conditions of Noordover, with the temperatures reduced according to Noordover, paragraph [0049] and Midelf appear to be those of the instant invention, noting the vacuum, i.e. reduced pressures of Noordover, paragraph [0048], and temperatures of Midelf. The amounts of the ether diols of formula (1) of Noordover and the other diols of the instant claims and Noordover give the statistical expectation that the polycarbonate polyols of Noordover are terminated as required in the instant claims. The lowered reaction temperatures and corresponding lowered heat degradation desired by Noordover, paragraph [0048] is expected to give Noordover's polycarbonate diols the instantly claimed alkoxy and aryloxy terminal contents of the instant claims 29 and 31. 

Regarding claims 30, 34, and 35:

Noordover does not disclose the instantly claimed polymerization temperatures of the instant claim 34.

It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the polymerization temperatures of the instant claim 34 in making the above discussed polycarbonate polyols of Noordover because Noordover discloses using the lowest temperatures possible to avoid decomposition of the ether diol (1) and to obtain a less colored resin having a high viscosity, the majority of the polymerization temperatures of Midelf, page 3, lines 1-3 and 23-28, page 4, lines 4-7, and Midelf's exemplified temperatures fall within the scope of the instantly claimed polymerization temperatures, which shows that the lower temperatures of Midelf are expected to give the polymerization reaction of Noordover, and the lower temperatures of Midelf would have been expected to give the improved properties of Noordover, paragraph [0049] due to the lower temperatures of Midelf. The lowered coloring of Noordover due to the lower temperatures of Midelf is expected to fall within the scope of the instant claim 30.  The resulting polycarbonate diol falls within the scope of the instant claim 35.


The applicant has demonstrated no unexpected results stemming from any differences between the cited prior art and the instant claims in a manner which is commensurate in scope with the instant claims.

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762